Exhibit 10.2

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of October 2, 2015, made by ELIZABETH ARDEN, INC.,
a Florida corporation (the “Grantor”) in favor of JPMorgan Chase Bank, N.A. (the
“Bank”) in connection with that certain Credit Agreement (Second Lien) dated as
of June 12, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) between the Grantor and the Bank.

RECITALS

It is a condition precedent to the Bank entering into that certain Fourth
Amendment to Credit Agreement (Second Lien) dated as of the date hereof between
the Grantor and the Bank, which amends the Credit Agreement as set forth
therein, that the Grantor shall have executed and delivered this Agreement to
the Bank.

NOW, THEREFORE, in consideration of the premises and to induce the Bank to make
an additional loan to the Grantor under the Credit Agreement, the Grantor hereby
agrees with the Bank as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement and
the following term is used herein as defined in the New York UCC: Commercial
Tort Claim.

(b) The following terms shall have the following meanings:

“Agreement”: this Security Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Collateral”: as defined in Section 2.

“Event of Default”: shall have the meaning as set forth in the Credit Agreement.

“Intellectual Property”: (a) (i) the trademarks, trade names, service marks and
trademark applications and registrations set forth on Exhibit A attached hereto,
including all renewals and extensions thereof and all goodwill associated
therewith (the “Specified Marks”), (ii) all legally protectable logos, trade
dress, copyrights or copyrighted works (including without limitation, trade
dress rights, copyrights and copyrighted works in labels, packaging, or product
design or configuration) that are used exclusively on or embodied exclusively in
items or products bearing the Specified Marks but not bearing any other
trademarks, service marks or trade names, to the extent owned by the Grantor and
subject to any third party rights not arising through Grantor, such products
being referred to as the “Specified Marks Products”, and any Internet domain
names utilizing the Specified Marks, (iii) any trade secrets, know-how,
formulas, compositions and technical data owned by the Grantor related
exclusively to the Specified Marks Products, (iv) all rights granted or retained
in licenses in respect of any of the foregoing and (v) all renewals and
extensions of the foregoing; (b) all rights to royalties, income, profits,
compensation, license fees or other payments or remuneration of any kind
relating to any of the foregoing, including, without limitation, damages, claims
and payments for past and future infringements thereof; (c) all rights to bring
any action at law or in equity for the past, present or future infringement of
any of the foregoing, including the right to settle suits involving claims and
demands for royalties owing and the right to receive all payments and damages or
other remedies therefrom and (d) all rights corresponding to any of the
foregoing in the United States.



--------------------------------------------------------------------------------

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: the Obligations (including, without limitation, interest accruing
at the then applicable rate provided in the Credit Agreement after the maturity
thereof and interest accruing at the then applicable rate provided in the Credit
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Grantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding).

“Proceeds”: all “proceeds” as such term is defined in Section 9-306(1) of the
New York UCC.

1.2 Other Definitional Provisions.

The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references’ are to this Agreement unless otherwise specified. The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.

SECTION 2. GRANT OF SECURITY INTEREST AND LICENSE

2.1 Grant of Security Interest. The Grantor hereby assigns and transfers to the
Bank, and hereby grants to the Bank a security interest in, all of the following
property now owned or at any time hereafter acquired by the Grantor or in which
the Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”), as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations:

(a) all Intellectual Property;

(b) all Commercial Tort Claims arising out of the infringement of any
Intellectual Property or breach of the Grantor’s rights with respect thereto;

(c) all books, records and documents pertaining to the Collateral, including,
without limitation, copies of all trademark file histories for, and other
documents solely related to, the prosecution of all trademark registrations and
applications for, or otherwise solely related to, the Intellectual Property; and

(d) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

The Grantor hereby represents and warrants to the Bank that:

3.1 Title; No Other Liens. Except for the security interest granted to the Bank
pursuant to this Agreement, the other Liens in favor of Bank of America, N.A.,
as collateral agent (the “Collateral Agent”) under the Revolving Credit
Agreement encumbering the Collateral as described in the Intercreditor Agreement
and the other Liens permitted by the Credit Agreement, the Grantor owns each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Bank pursuant to this Agreement, as have been filed
in favor of the Collateral Agent pursuant to the Revolving Credit Agreement or
as are otherwise permitted by the Credit Agreement.

3.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) upon completion of the filings and other actions specified on Schedule A
(which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Bank in completed and duly executed form),
and recordation by the government agencies identified in Schedule A, will
constitute valid perfected security interests in all of the Collateral in which
a security interest can be perfected by the filing of a financing statement
and/or the other filings and actions specified on Schedule A in favor of the
Bank as collateral security for the Obligations, enforceable in accordance with
the terms hereof against all creditors of the Grantor and any Persons purporting
to purchase any Collateral from the Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for the Liens of the
Collateral Agent governed by the terms of the Intercreditor Agreement.

3.3 Chief Executive Office. On the date hereof, the Grantor’s jurisdiction of
organization and the location of the Grantor’s chief executive office or sole
place of business are specified on Schedule B.

SECTION 4. COVENANTS

The Grantor covenants and agrees with the Bank that, from and after the date of
this Agreement until the Obligations shall have been paid in full in cash:

4.1 Maintenance of Collateral and Perfected Security Interest; Further
Documentation.

(a) The Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 3.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

(b) The Grantor will furnish to the Bank from time to time statements and
schedules further identifying and describing the assets and property of the
Grantor and such other reports in connection therewith relating to Collateral as
the Bank may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the Bank, and
at the sole expense of the Grantor, the Grantor will promptly and duly execute
and deliver, and have recorded, such further instruments and documents and take
such further actions as the Bank may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, filing any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby.



--------------------------------------------------------------------------------

(d) The Grantor shall take all actions necessary or requested by the Bank to
maintain the registration of the Intellectual Property that is identified on
Exhibit A, to the extent such actions are legally possible, including the filing
of applications for renewals, affidavits of use, affidavits of noncontestability
and, as reasonably determined by the Grantor, opposition, interference and
cancellation proceedings.

(e) The Grantor shall, unless it shall reasonably determine that such
Intellectual Property constituting Collateral is in no way material to the
conduct of its business or operations, or that such infringement,
misappropriation or dilution will not materially affect the value of the
Intellectual Property constituting Collateral, promptly take appropriate action
(as reasonably determined by the Grantor) against any actionable infringement,
misappropriation or dilution and to recover any and all damages (if applicable)
for such infringement, misappropriation or dilution of such Intellectual
Property constituting Collateral, and shall take such other reasonable actions
as the Bank shall deem appropriate under the circumstances to protect such
Collateral. In the event that the Grantor institutes suit because any of the
Intellectual Property constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, the Grantor shall promptly, and in
any event within two (2) business days after such suit is instituted, notify the
Bank of such Commercial Tort Claim and, unless the Bank otherwise consents, the
Grantor shall enter into an amendment to this Agreement, granting to the Bank a
security interest in such Commercial Tort Claim being first in priority to all
other Liens except those in favor of the Collateral Agent under the Revolving
Credit Agreement.

If an Event of Default exists and the Bank then requests, subject to the prior
rights of and directions from the Collateral Agent, the Grantor shall take such
action as the Bank may reasonably request to perfect and protect the security
interests of the Bank in all of the Collateral. The Grantor agrees that if any
proceeds of any Collateral (including any payment intangible) shall be received
by it while a Default exists, it shall promptly deliver such proceeds to the
Bank with any necessary endorsements, and until such proceeds are delivered to
the Bank, such proceeds shall be held in trust by it for the benefit of the Bank
and shall not be commingled with any other funds or property of it.

4.2 Changes in Locations, Name, etc. The Grantor will not, except upon 30 days’
prior written notice to the Bank and delivery to the Bank of all additional
executed financing statements and other documents reasonably requested by the
Bank to maintain the validity, perfection and priority of the security interests
provided for herein: (a) change its jurisdiction of organization or the location
of its chief executive office or sole place of business from that referred to in
Section 3.3; or (b) change its name, identity or corporate structure to such an
extent that any financing statement filed by the Bank in connection with this
Agreement would become misleading.

4.3 Notices.

(a) The Grantor will advise the Bank promptly, in reasonable detail, of any Lien
(other than Liens created hereby, the Liens of the Collateral Agent governed by
the Intercreditor Agreement or other Liens permitted under the Credit Agreement)
on any of the Collateral which would adversely affect the ability of the Bank to
exercise any of its remedies hereunder; and of the occurrence of any other event
which could reasonably be expected to have a material adverse effect on the
aggregate value of the Collateral or on the Liens created hereby.

(b) The Grantor will notify the Bank immediately if it knows or has reason to
know that any application or registration relating to any Intellectual Property
constituting Collateral may become abandoned, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding the Grantor’s
ownership of any Intellectual Property constituting Collateral, its right to
register the same, or to keep and maintain the same.



--------------------------------------------------------------------------------

SECTION 5. REMEDIAL PROVISIONS

5.1 Application of Proceeds. After an Event of Default shall have occurred and
be continuing, at any time at the Bank’s election, the Bank may apply all or any
part of Proceeds held in any collateral account and all other Proceeds in
payment of the Obligations in such order as the Bank may elect, and any part of
such funds which the Bank elects not to so apply and deems not required as
collateral security for the Obligations shall be paid over from time to time by
the Bank to the Grantor or to whomsoever may be lawfully entitled to receive the
same. Any balance of such Proceeds remaining after the Obligations shall have
been paid in full shall be turned over to whomsoever may be lawfully entitled to
receive the same.

5.2 Code and Other Remedies. After an Event of Default shall have occurred and
be continuing, the Bank may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Bank, without further
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below), to or
upon the Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Bank or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Bank shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Grantor,
which right or equity is hereby waived and released. The Grantor further agrees,
at the Bank’s request but subject to the rights of the Collateral Agent and the
applicable terms of the Intercreditor Agreement, to assemble the Collateral and
make it available to the Bank at places which the Bank shall reasonably select,
whether at the Grantor’s premises or elsewhere. The Bank shall apply the net
proceeds of any action taken by it pursuant to this Section 5.2, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Bank hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Bank may elect, and
only after such application and after the payment by the Bank of any other
amount required by any provision of law, including, without limitation,
Section 9-504(1)(c) of the New York UCC, need the Bank account for the surplus,
if any, to the Grantor. To the extent permitted by applicable law, the Grantor
waives all claims, damages and demands it may acquire against the Bank arising
out of the exercise by the Bank of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

5.3 Waiver; Deficiency. The Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Obligations and the fees and disbursements of any attorneys employed
by the Bank to collect such deficiency.



--------------------------------------------------------------------------------

SECTION 6. THE BANK

6.1 Bank’s Appointment as Attorney-in-Fact, etc.

(a) The Grantor hereby irrevocably constitutes and appoints the Bank and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Grantor and in the name of the Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Grantor hereby gives the
Bank the power and right, on behalf of the Grantor, without notice to or assent
by the Grantor, to do any or all of the following after and during the
continuance of an Event of Default:

(i) in the name of the Grantor or its own name, or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Bank for the purpose of collecting any and
all such moneys due under any Collateral whenever payable;

(ii) execute, in connection with any sale provided for in Section 5, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(iii) ask or demand for, collect, and receive payment of and receipt for, any
and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; defend any suit, action or proceeding
brought against the Grantor with respect to any Collateral; settle, compromise
or adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Bank may deem appropriate; and generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Bank were the
absolute owner thereof for all purposes, and do, at the Bank’s option and the
Grantor’s expense, at any time, or from time to time, all acts and things which
the Bank deems necessary to protect, preserve or realize upon the Collateral and
the Bank’s security interests therein and to effect the intent of this
Agreement, all as fully and effectively as the Grantor might do.

(b) The expenses of the Bank incurred in connection with actions undertaken as
provided in this Section 6.1, together with interest thereon at a rate per annum
equal to the highest rate per annum at which interest would then be payable on
any category of past due Base Rate Borrowings under the Credit Agreement, from
the date of payment by the Bank to the date reimbursed by the Grantor, shall be
payable by the Grantor to the Bank on demand.

(c) The Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

6.2 Filing of Financing Statements. Pursuant to the New York UCC and any other
applicable law, the Grantor authorizes the Bank to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of the Grantor in such form and in such
offices as the Bank determines appropriate to perfect the security interests of
the Bank under this Agreement. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.



--------------------------------------------------------------------------------

6.3 Authority of Bank. The Grantor acknowledges that the rights and
responsibilities of the Bank under this Agreement with respect to any action
taken by the Bank or the exercise or non-exercise by the Bank of any option,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Bank and the Collateral
Agent, be governed by the Intercreditor Agreement and by such other agreements
with respect thereto as may exist from time to time among them, but the
Intercreditor Agreement shall not give the Grantor any substantive rights except
as may be specifically set forth therein and any obligations of the Bank to the
Collateral Agent thereunder may not be enforced by the Grantor against the Bank.

SECTION 7. MISCELLANEOUS

7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except by an agreement in
writing between the Grantor and the Bank.

7.2 Notices. All notices, requests and demands to or upon the Bank or the
Grantor hereunder shall be effected in the manner provided for in the Credit
Agreement.

7.3 No Waiver by Course of Conduct; Cumulative Remedies. The Bank shall not by
any act (except by a written instrument pursuant to Section 7.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Bank, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Bank of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Bank
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

7.4 Enforcement Expenses; Indemnification.

(a) The Grantor agrees to pay or reimburse the Bank for all its costs and
expenses incurred in enforcing or preserving any rights under this Agreement and
the other Loan Documents to which the Grantor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Bank.

(b) The Grantor agrees to pay, and to save the Bank harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) The Grantor agrees to pay, indemnify, and hold the Bank and its Related
Parties (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the Obligations and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by such Indemnitee (all the
foregoing, collectively, the “Indemnified Liabilities”), provided, that the
Grantor shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(d) The agreements in this Section 7.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.



--------------------------------------------------------------------------------

7.5 Successors and Assigns. This Agreement shall be binding upon the Grantor and
on the successors and assigns of the Grantor and shall inure to the benefit of
the Bank and its successors and assigns; provided that Grantor may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Bank.

7.6 Set-Off. The Grantor hereby irrevocably authorizes the Bank at any time and
from time to time after the occurrence and during the continuance of any Event
of Default without notice to the Grantor, any such notice being expressly waived
by the Grantor, to set-off and hold as collateral security in any collateral
account or otherwise as cash collateral for the Obligations to be applied to the
Obligations when due, any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Bank to or
for the credit or the account of the Grantor, or any part thereof in such
amounts as the Bank may elect, against and on account of the obligations and
liabilities of the Grantor to the Bank hereunder and claims of every nature and
description of the Bank against the Grantor, in any currency, whether arising
hereunder or under any other Loan Document or otherwise, as the Bank may elect,
whether or not the Bank has made any demand for payment, whether or not any of
the Obligations are otherwise fully secured and although such obligations,
liabilities and claims may be contingent or unmatured. The Bank shall notify the
Grantor promptly of any such set-off and the application made by the Bank of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Bank under this
Section 7.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Bank may have.

7.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or other electronic communication), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic communication shall be effective as delivery of a manually executed
counterpart of this Agreement.

7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

7.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

7.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantor and the Bank with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Bank relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

7.12 Acknowledgments. The Grantor hereby acknowledges that: (a) it has been
advised by counsel in the negotiation, execution and delivery of this Agreement
and the other Loan Documents to which it is a party; (b) the Bank has no
fiduciary relationship with or duty to the Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantor, on the one hand, and the Bank, on the other
hand, in connection herewith or therewith is solely that of borrower and lender;
and (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby between the
Grantor and the Bank.

[Signature Page Follows]

 

SECURITY AGREEMENT, PAGE 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ELIZABETH ARDEN, INC. By:  

/s/ Marcey Becker

  Marcey Becker, Senior Vice President, Finance & Corporate Development

 

[SIGNATURE PAGE TO SECURITY AGREEMENT - ELIZABETH ARDEN, INC.]



--------------------------------------------------------------------------------

Schedule A

Filings and Other Actions Required to Perfect Security Interests

 

Elizabeth Arden, Inc.    Florida Secretary of State    United States Patent and
Trademark Office

Schedule B

Location of Jurisdiction of Organization

and Chief Executive Office

 

Company

  

State of Incorporation

  

Chief Executive Office

Elizabeth Arden, Inc.    Florida    Florida

 

SCHEDULES TO SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

SPECIFIED MARKS

 

Mark Name

   Country    Class    Current Owner    Status    App. No.    App. Date    Reg.
No.    Reg. Date    Renewal
Date

CURVE

   United States    3    Liz Claiborne, Inc.    Registered    74670680   
5/8/1995    2027829    12/31/1996    12/31/2016

CURVE APPEAL

   United States    3    Liz Claiborne, Inc.    Registered    85157271   
10/20/2010    4180104    7/24/2012    7/24/2022

CURVE CRUSH

   United States    3    Liz Claiborne, Inc.    Registered    78294759   
9/2/2003    2973691    7/19/2005    7/19/2025

CURVE KICKS

   United States    3    Liz Claiborne, Inc.    Registered    78971107   
9/11/2006    3310027    10/9/2007    10/9/2017

CURVE Stylized

   United States    3    Liz Claiborne, Inc.    Registered    75335788   
8/4/1997    2160698    5/26/1998    5/26/2018

CURVE WAVE

   United States    3    Liz Claiborne, Inc.    Registered    78482365   
9/13/2004    3069386    3/14/2006    3/14/2016

CURVE. SEE WHERE IT TAKES YOU.

   United States    3    Liz Claiborne, Inc.    Registered    75298339   
5/27/1997    2132886    1/27/1998    1/27/2018

 

EXHIBIT A TO SECURITY AGREEMENT